DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 6, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR’308 (KR 20150015308, hereinafter “KR’308”), and further in view of JP’320 (JPS5547320, hereinafter “JP’320”).
	Regarding claim 6, KR’308 discloses (Abstract; [0029] to [0053]) a non-oriented electrical steel sheet with a composition that overlaps with the instant claimed composition and therefore it would have been obvious to one of ordinary skill in the art to have selected amounts of each elements from the ranges disclosed in KR’308 to produce a steel composition that meets the recited composition in claim 6. See MPEP 2144.05 I.
Element
Claim 6
(mass %)
KR’308 
(mass %)
Overlap
(mass %)
C
≤0.005
≤0.004
0-0.004
Si
1-5
1-3.5
1-3.5
Mn
0.03 – 3.0
0.01-0.5
0.03 – 0.5
P
≤0.02
0.01-0.1
0.01 – 0.02
S
≤0.005
0.001-0.02
0.001-0.005
Al
≤0.05
0.0005-0.02
0.0005-0.02
N
≤0.005
≤0.004
0 – 0.004
O
≤0.01
---
---
Ti
≤0.003
≤0.004
0 – 0.003
Nb
≤0.003
0
0
B
0.0005 – 0.005
≤0.002
0.0005-0.002
Fe + Impurities
Balance
Balance
Balance


	KR’308 is silent on the amount of oxygen. JP’320 teaches a non-oriented steel sheet and discloses that oxygen is controlled to 0.01 mass% or less in order to avoid the degradation of magnetic properties of the steel sheet (Page 3). Thus, it would be obvious to one of ordinary skill in the art to control the oxygen amount to 0.01 mass% or less as taught by JP’320 in the steel of KR’308 in order to make a steel sheet having good magnetic properties as disclosed by JP’320.   

	Regarding claims 10 and 16, KR’308 discloses an example that contains 0.55 mass% Mn and 1.94 mass% Si (Table 1, Sample B3), the [Mn]/[Si] is 0.28 and meets the recited limitations in the instant claims.

Claims 7, 9, 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over KR’308 (KR 20150015308, hereinafter “KR’308”), and further in view of JP’320 (JPS5547320, hereinafter “JP’320”) and US’850 (WO 2014/142100, US2016/0042850 is used as translation, hereinafter “US’850”).
	Regarding claims 7, 9 and 12-14, KR’308 in view of JP’320 is silent on the amount of Ca and Mg. US’850 teaches a non-oriented steel sheet and discloses that 0.001-0.005 mass% Ca and 0.001-0.005 mass% Mg reduce iron loss (Abstract; [0058]; [0059]). Thus, it would be obvious to one of ordinary skill in the art to add 0.001-0.005 mass% Ca and 0.001-0.005 mass% Mg as taught by US’850 in the steel of KR’308 in view of JP’320 in order to make a steel sheet having low iron loss as disclosed by US’850.   
Regarding claim 11, KR’308 discloses that the steel contains 0.01-0.1 mass% Sn or Sb ([0042]).
Regarding claims 15 and 17-21, KR’308 discloses an example that contains 0.55 mass% Mn and 1.94 mass% Si (Table 1, Sample B3), the [Mn]/[Si] is 0.28 and meets the recited limitations in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.